 


114 HRES 690 IH: Recognizing and celebrating April as “National Bilingual/Multilingual Learner Advocacy Month”.
U.S. House of Representatives
2016-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
2d Session
H. RES. 690 
IN THE HOUSE OF REPRESENTATIVES 
 
April 18, 2016 
Mr. Honda submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
 
RESOLUTION 
Recognizing and celebrating April as National Bilingual/Multilingual Learner Advocacy Month. 
 
 
Whereas the National Association for Bilingual Education has made invaluable contributions to the efforts nationally to advance educational equity and excellence for bilingual/multilingual students, and as part of this effort has initiated the recognition of April 2016 as the first National Bilingual/Multilingual Learner Advocacy Month; Whereas National Bilingual/Multilingual Learner Advocacy Month recognizes that bilingual/multilingual learners are one of the fastest growing student populations in U.S. schools, that this group of students brings multiple assets to schools and adds to the rich diversity among students; 
Whereas National Bilingual/Multilingual Learner Advocacy Month is an opportunity to draw attention to the persistent gap between bilingual/multilingual learners and native English-speaking students; Whereas National Bilingual/Multilingual Learner Advocacy Month calls on stakeholders at all levels to examine the diverse needs of bilingual/multilingual learners and to build an inclusive and respectful culture; 
Whereas National Bilingual/Multilingual Learner Advocacy Month highlights a commitment to ensure educational equity and access leading these learners to thrive academically and become productive biliterate/multiliterate global citizens; Whereas National Bilingual/Multilingual Learner Advocacy Month encourages institutions to adopt policies and practices such as dual language instructional programs that value and use students’ languages and cultural assets to learn high academic content, promote long-term academic achievement, and increase graduation rates; 
Whereas National Bilingual/Multilingual Learner Advocacy Month calls for the need to prepare highly qualified bilingual teachers in all disciplines to address the unique needs of bilingual/multilingual learners in diverse settings; Whereas National Bilingual/Multilingual Learner Advocacy Month calls for the need to engage parents and guardians of bilingual/multilingual learners in their student’s educational journey; and 
Whereas the National Association for Bilingual Education recognizes the significant languages and cultural assets that bilingual/multilingual learners bring to schools: Now, therefore, be it  That the House of Representatives recognizes and celebrates National Bilingual/Multilingual Learner Advocacy Month.  
 
